WELLIVER, Judge,
dissenting in part and concurring in part.
I respectfully dissent as to the conclusion reached in Point I of the principal opinion, but concur in the balance of the opinion.
The record reflects that appellant taxpayer Philip Morris issues checks for payment of part of the salary of twenty-seven top executives of its subsidiary Seven-Up, all headquartered in Missouri. Taxpayer pays all withholding taxes and unemployment compensation and is reimbursed for every penny expended. The record is undisputed that the twenty-seven executives have no duties with appellant taxpayer and that they are in fact Seven-Up Missouri employees and that Seven-Up does compute all their compensation into their tax returns.
The explanation offered for utilizing this complicated form of executive salary payment is that its purpose is to keep all lower level employees from knowing the full extent of executive salary payments, which if known, might upset all of the lower level salary scales in the company.
My first concern is the double taxation resulting on this portion of the salaries of the twenty-seven executives, which I do not believe was either contemplated or authorized by the legislature.
*893Secondly, I have reservations and mixed emotions about judicially imposing a tax on an ingenious and patently legal method for reimbursing what I perceive to be required executive donations to corporate political PACs.
In all other respects, I concur in the majority opinion.